DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 16 December 2020, claim(s) 1-4, 6-12, and 14-22 is/are amended per Applicant’s request. Claim(s) 5 and 13 is/are cancelled. Therefore, claims 1-4, 6-12, and 14-22 are presently pending in the application, of which, claim(s) 1, 7, and 15 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action.

The previously raised objection to the specification is withdrawn in view of the amendments to the specification.

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 112 rejections are withdrawn in view of the amendments to the claims, and the examiner’s amendment infra.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on 15 March 2021.

The application has been amended as follows: 
In the claims:
4. (Cancelled)
6. (Cancelled)
14. (Cancelled)
20. (Cancelled)
22. (Cancelled)

Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed 16 December 2020, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections of all pending claims have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 7-12, 15-19, and 21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165